UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4132



UNITED STATES OF AMERICA,

                                              Plaintiff -   Appellee,

          versus


TANISHA M. BAILEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-03-305)


Submitted:   July 8, 2005                 Decided:   August 4, 2005


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Neil Kuchinsky, KUCHINSKY & YEAMANS, P.C., Colonial Heights,
Virginia, for Appellant. Peter Sinclair Duffey, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Tanisha M. Bailey appeals her conviction and twenty-one

month sentence following her guilty plea to aiding and assisting in

the preparation of a false tax return, in violation of 26 U.S.C.

§ 7206 (2000).         In her appeal, filed pursuant to Anders v.

California, 386 U.S. 738 (1967), counsel for Bailey claims to have

found no non-frivolous claims for appeal, but argues that the

magistrate judge erred in accepting Bailey’s guilty plea.                    Bailey

was notified of her opportunity to file a pro se supplemental brief

but has not done so.         Finding no error, we affirm.

              Bailey did not seek to withdraw her guilty plea in the

district court. Accordingly, we review this claim for plain error.

See United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002)

(holding that “plain error analysis is the proper standard for

review of forfeited error in the Rule 11 context”).                     A plea is

presumed to be final and binding if the Rule 11 hearing is

adequate.     United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir.

1995).        Our   review    of    the     magistrate    judge’s     report   and

recommendation details a thorough Rule 11 colloquy that assured

Bailey’s plea was made both knowingly and voluntarily.                 See United

States   v.    DeFusco,   949      F.2d    114,   117,   120   (4th   Cir.   1991).

Accordingly, we find Bailey’s guilty plea was knowing and voluntary

and properly accepted by the magistrate judge.




                                          - 2 -
            Finding no meritorious issues upon our review of the

record, we affirm Bailey’s conviction and sentence.                 This court

requires that counsel inform his client, in writing, of her right

to petition the Supreme Court of the United States for further

review. If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 3 -